Citation Nr: 1015112	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  09-22 876	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error in a June 
2, 1971 rating decision which denied service connection for 
removal of the left testicle.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
removal of the left testicle.

3.  Entitlement to special monthly compensation for removal 
of the left testicle.

4.  Entitlement to an increased evaluation for service-
connected chronic conjunctivitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
December 1965.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The denial of service connection for removal of the left 
testicle in a June 1971 rating decision was consistent with 
VA law and regulations then in effect.

2.  An unappealed June 1971 rating decision denied the 
Veteran's claim of entitlement to service connection for 
removal of the left testicle; accordingly that decision is 
final.

3.  Evidence associated with the claims file since the June 
1971 rating decision is not material and does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for removal of the left 
testicle.

4.  Service connection is not in effect for an anatomical 
loss disability.


5.  The medical evidence of record shows that the Veteran's 
chronic conjunctivitis is manifested by right eye visual 
acuity of 20/25 at distance and 20/20 at near, left eye 
visual acuity of 20/25 at distance and 20/20 at near, and 
grade II follicles of the tarsal plate in each eye.


CONCLUSIONS OF LAW

1.  The June 1971 rating decision that denied service 
connection for removal of the left testicle did not contain 
clear and unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105 (2009).

2.  Evidence submitted to reopen the June 1971 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for removal of the left 
testicle is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for entitlement to special monthly 
compensation (SMC) based on anatomical loss have not been 
met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.350(a) (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for chronic conjunctivitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.79, 
Diagnostic Code 6018 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

As a matter of law, the Veterans Claims Assistance Act of 
2000 is not applicable to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also 
Parker v. Principi, 15 Vet. App. 407, 412 (2002) (regarding 
CUE claim as to a prior final RO decision).

The Veteran claims that the June 1971 rating decision 
contained CUE because the RO failed to grant service 
connection for removal of the left testicle.  This decision 
was not appealed, and thus the decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a).  RO 
decisions that are final and binding are accepted as correct 
in the absence of CUE.  38 C.F.R. § 3.105(a).

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator, 
that is, more than a simple disagreement as to how the facts 
were weighed and evaluated; or that the statutory or 
regulatory provisions existing at that time were incorrectly 
applied.  Second, the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome.  Third, a determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior adjudication in question.  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the 
kind of error to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The mere misinterpretation of facts or 
failure to fulfill the duty to assist does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 
Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim 
requires that the Veteran assert more than a disagreement as 
to how the facts were weighed or evaluated).

The Veteran asserts that the RO erroneously failed to grant 
service connection for removal of the left testicle.  In his 
May 2008 claim, Veteran identified the claimed error as 
"[t]he VA made changes [to] the rating schedule to allow the 
'K' for loss of testicle.  I request you review your own 
regulations in this case.  Not only should I be granted SMC 
'K', but it shall be retro[active] to the date of the change 
in law."

The regulation that the Veteran refers to in his claim is 
38 U.S.C.A. § 1114(k), which allows for SMC for the loss or 
loss of use of various body parts, including one or more 
creative organs.  38 U.S.C.A. § 1114(k).  However, there are 
several fundamental errors with the Veteran's CUE claim.  
First, the regulation in question already took into account 
the loss of a testicle at the time of the June 1971 rating 
decision.  See 38 U.S.C.A. § 314(k) (West 1970).  
Accordingly, there has been no change to the regulation in 
question that would provide a different avenue for service 
connection for removal of the left testicle since the date of 
the original rating decisions.  Second, the regulation in 
question specifically stated in June 1971, and continues to 
state, that the benefits warranted therein required that the 
disability in question be service-connected.  See Id; 
38 U.S.C.A. § 1114(k).  Accordingly, that regulation cannot 
have had any impact on the Veteran's claim, as 
service-connection has never been in effect for removal of 
the left testicle.  Third, even if there had been a change in 
the regulation, it would be irrelevant to a claim of CUE, as 
a determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel, 6 Vet. App. at 245 (citing Russell, 3 
Vet. App. at 313-14 (en banc)).

In summary, the Veteran's assertion that 38 U.S.C.A. 
§ 1114(k) warrants a reversal of the June 1971 rating 
decision on the basis of CUE is not substantiated by the law.  
Accordingly, the June 1971 rating decision does not contain 
CUE with respect to the denial of service connection for 
removal of the left testicle, because there is no evidence of 
any kind of an "undebatable" error "to which reasonable 
minds could not differ."  Id.; Fugo, 6 Vet. App. at 43-44.

New and Material

With respect to the Veteran's remaining claims, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in April 2008 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the Veteran in November 2008, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Veteran's service treatment records and VA 
medical treatment records have been obtained.  A VA 
examination sufficient for adjudication purposes as provided 
to the Veteran in connection with his chronic conjunctivitis 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although 
the Veteran was not provided with a medical examination in 
connection with his left testicle claim, VA is not required 
to provide such an examination for a claim to reopen a 
finally decided decision.

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although Veterans Claims Assistance Act notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

An unappealed rating decision in June 1971 denied the 
Veteran's claim of entitlement to service connection for 
removal of the left testicle on the basis that the 


Veteran had a pre-existing left testicle disability which was 
not injured or aggravated during military service.  The 
rating decision specifically found that any in-service 
treatment the Veteran was given was "remedial" in nature.  
The relevant evidence of record at the time of the June 1971 
rating decision consisted of the Veteran's service treatment 
records and an April 1971 VA medical examination report.

The Veteran did not file a notice of disagreement after the 
June 1971 rating decision.  Therefore, the June 1971 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In December 2007, a claim to reopen the issue of entitlement 
to service connection for removal of the left testicle was 
received.  The only evidence of record received since the 
June 1971 rating decision which is relevant to the Veteran's 
claim of entitlement to service connection for removal of the 
left testicle is the Veteran's testimony at a September 2009 
hearing before the Board.  This testimony is "new" in that 
it was not of record at the time of the June 1971 decision.  
However, the Veteran's testimony is not material, as it does 
not raise a reasonable possibility of substantiating the 
Veteran's claim.  The medical evidence of record shows, and 
the Veteran does not dispute, that he had a pre-existing left 
testicle disorder.  Accordingly, to be material, the new 
evidence must show that the Veteran's pre-existing disorder 
was aggravated by active military service.  38 C.F.R. 
§§ 3.304, 


3.306 (2009).  The only evidence of aggravation in the 
September 2009 hearing are the Veteran's reports that he 
bumped his left testicle multiple times during service.  

While the Veteran's statements are competent to show that 
these incidents occurred, they are not sufficiently probative 
to overcome the Veteran's service treatment records which 
specifically noted that the Veteran did not experience any 
left testicle symptoms prior to the remedial surgery in 
November 1965.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(noting that contemporaneous evidence has greater probative 
value than history as reported by the Veteran).

In addition, the Veteran contends that the surgical operation 
to remove his left testicle was not necessary, and that it 
could have been relocated to his scrotum instead.  However, 
the Veteran stated that the in-service surgical operation was 
performed to avoid a risk of cancer later in life, not as 
treatment of an in-service injury or aggravation.  The 
Veteran also stated that he readily consented to the 
operation at the time, after it was recommended by the 
examining physician.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  The fact 
that other medical treatment options may have been available 
at the time does not alter the remedial nature of the 
Veteran's in-service removal of the left testicle.  
Accordingly, the September 2009 hearing transcript is not 
sufficient to show that the Veteran's pre-existing left 
testicle disorder was aggravated by military service.  As 
such, the evidence received since the June 1971 rating 
decision does not raise a reasonable possibility of 
substantiating the Veteran's claim.

Since the additional evidence received since the June 1971 
rating decision does not raise a reasonable possibility of 
substantiating the Veteran's claim, it is not material.  As 
new and material evidence to reopen the finally disallowed 
claim has not been 


submitted, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

SMC

SMC is a special statutory award in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2009).  If a Veteran, as a result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more creative organs, the Veteran is entitled to 
SMC.  38 U.S.C.A. § 1114(k).

The medical evidence of record clearly shows that the 
Veteran's left testicle was removed during military service.  
However, as discussed above, service connection has not been 
awarded for this disability.  Accordingly, SMC due to removal 
of the left testicle is not warranted.  38 C.F.R. § 3.350(a).  
The evidence of record does not satisfy the threshold legal 
eligibility requirements for SMC benefits sought in this 
appeal.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

Chronic Conjunctivitis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 


Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Service connection for chronic conjunctivitis was granted by 
a June 1971 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.79, Diagnostic Code 6018, 
effective December 18, 1970.

A July 2008 VA optometry examination report stated that the 
Veteran's claims file was not available for review.  The 
Veteran denied a history of ocular surgery or trauma and 
reported that his vision was clear at distance and near using 
his current glasses.  On physical examination, the Veteran 
had right eye visual acuity of 20/25 at distance and 20/20 at 
near.  He had left eye visual acuity of 20/25 at distance and 
20/20 at near.  There was no diplopia in any field of gaze 
and the extraocular muscle movements were full.  On 
Hirschberg testing, the Veteran had normal binocular 
alignment of the two eyes.  There were no visual field 
deficits in any quadrant.  Pupillary testing was normal, and 
there were no afferent papillary defects noted.  On slit lamp 
examination, the anterior segment showed grade II follicles 
of the tarsal plate in each eye.  There was no bulbar 
hyperemia of the conjunctiva in either eye.  The corneas were 
clear, with no fluorescein staining noted in either eye.  No 
eyelid abnormalities were noted, though there was early 
nuclear sclerosis of the crystalline lens in both eyes.  
Applanation tonometry measured 18 millimeters of mercury 
(mmHg) in the right eye and 17 mmHG in the left eye.  Dilated 
funduscopy showed a cup-to-disk ratio of 0.4 in the right eye 
and 0.3 in the left eye.  An epiretinal membrane was noted in 
the macular region of both eyes.  There were no hemorrhages 
or exudates noted in either eye.  The diagnoses were mild 
follicular conjunctivitis in both eyes, diabetes without 
retinopathy, and early cataracts in both eyes.  The examiner 
stated that the Veteran's cataracts were not associated with 
diabetes or conjunctivitis.

While the July 2008 VA optometry examination report stated 
that the Veteran's claims file was not available for review, 
a review of the Veteran's medical records 


was not required as the examination was conducted to 
determine the Veteran's present level of symptomatology, not 
the etiology or the level of symptomatology at a previous 
date.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) 
(finding that review of claims file not required where it 
would not change the objective and dispositive findings made 
during a medical examination).

The medical evidence of record shows that the Veteran's 
chronic conjunctivitis is manifested by right eye visual 
acuity of 20/25 at distance and 20/20 at near, left eye 
visual acuity of 20/25 at distance and 20/20 at near, and 
grade II follicles of the tarsal plate in each eye.  Chronic 
conjunctivitis is evaluated under Diagnostic Code 6018.  A 10 
percent evaluation is the maximum rating available under 
Diagnostic Code 6108.  38 C.F.R. § 4.79, Diagnostic Code 
6018.  Accordingly, a rating in excess of 10 percent under 
Diagnostic Code 6018 is not warranted for the Veteran's 
service-connected chronic conjunctivitis.  Diagnostic Code 
6018 also states that inactive conjunctivitis should be 
evaluated based on residuals, such as visual impairment and 
disfigurement.  Id.  However, the medical evidence of record 
does not show that the Veteran experiences disfigurement of 
either eye as a result of chronic conjunctivitis, and the 
level of visual acuity shown in the July 2008 VA optometry 
examination report is not sufficient to warrant an evaluation 
in excess of 10 percent.  See 38 C.F.R. § 4.79, Diagnostic 
Codes 6061 to 6081 (2009).

After a review of the evidence, there is no medical evidence 
of record that would warrant a rating in excess of 10 percent 
for the Veteran's chronic conjunctivitis under any rating 
criteria at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002); see Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning 


capacity caused by disability.  In exceptional cases where 
the rating is inadequate, it may be appropriate to assign an 
extraschedular rating.  38 C.F.R. § 3.321(b) (2009).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun, 22 Vet. 
App. at 115.  If the criteria under the Schedule reasonably 
describe the Veteran's disability level and symptomatology, 
then the Veteran's disability picture is contemplated by the 
Schedule, and the assigned schedular evaluation is adequate, 
and no referral is required.  See VAOGCPREC 06-96, 61 Fed. 
Reg. 66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for chronic conjunctivitis inadequate.  
The Veteran's chronic conjunctivitis was evaluated under to 
38 C.F.R. § 4.79, Diagnostic Code 6018, the criteria of which 
is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  As noted 
above, the Veteran's chronic conjunctivitis is manifested by 
right eye visual acuity of 20/25 at distance and 20/20 at 
near, left eye visual acuity of 20/25 at distance and 20/20 
at near, and grade II follicles of the tarsal plate in each 
eye.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the Veteran's symptoms are more than adequately contemplated 
by the disabilities rating for his chronic conjunctivitis.  A 
rating in excess of the currently assigned rating is provided 
for certain manifestations of chronic conjunctivitis, but the 
medical evidence reflects that those manifestations are not 
present in this case.  The criteria for a 10 percent rating 
for the Veteran's chronic conjunctivitis more 


than reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 4.79, Diagnostic Code 6018.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence of record does not show findings that meet the 
criteria for a rating in excess of 10 percent, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey, 7 Vet. App. at 208.


ORDER

The June 2, 1971 rating decision, which denied service 
connection for removal of the left testicle, did not contain 
CUE; the appeal is denied.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for removal of the left testicle is denied.

Special monthly compensation based on anatomical loss is 
denied.

An evaluation in excess of 10 percent for service-connected 
chronic conjunctivitis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


